

Exhibit 10.1


COMMERCIAL LEASE


[NeoGenomics Headquarters, Ft. Myers, Florida]


This Commercial Lease (this "Lease") is made as of the / 13th day of September,
2019, by and between SEAGATE ALICO I, LLC, a Florida limited liability company
(the "Landlord"), and NEOGENOMICS LABORATORIES, INC. a Florida corporation (the
"Tenant").


RECITALS


A. Landlord is the contract purchaser of that certain approximately 13.72 acres
of real property described on Exhibit A attached hereto which real property,
along with appurtenant easements, are collectively referred to as the "Land".
Landlord intends to develop on the Land two (2) Buildings (each a "Building" and
collectively the "Buildings") containing, in the aggregate, up to (but not more
than) 150,000 gross square feet of commercial space, up to 100,000 square feet
of which may be developed as general office space and the balance of which shall
be developed and used as laboratory, warehouse and/or industrial use (as defined
in the Lee County zoning code) together with parking and other improvements as
generally depicted on the conceptual site plans attached hereto as Exhibit B
(collectively the "Site Plan"), all of the foregoing, including the Land, the
Buildings and the parking, and other improvements depicted on Exhibit B or
otherwise constructed on the Land, hereinafter collectively referred to as the
"Premises". The Premises shall be constructed according the Final Base Building
Design (as defined in the Development Agreement) and in accordance with the
terms of the Development Agreement. The Tenant Improvements (as defined in the
Development Agreement) shall be also constructed by Landlord, with the costs of
the Tenant Improvements paid by Landlord and Tenant, all in accordance with the
terms of the Development Agreement.


B. Tenant desires to lease the Premises from Landlord and Landlord desires to
lease the Premises to Tenant, subject to the terms and conditions hereof.


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


AGREEMENTS:


1. DEFINITIONS.


The following terms shall have the meanings set forth in this Section 1, unless
the context otherwise requires:


1.1  "Additional Rent" means all sums payable by Tenant hereunder in addition to
Base Rent.


1.2 "Base Rent" shall be as defined in Section 5.1 and calculated in accordance
with Section 5.1 and EXHIBIT E, attached hereto.


1.3 "Force Majeure" is defined as any act or event that prevents the affected
party from performing its obligations including, but not be limited to, the
following acts or events that prevent or delay the affected party in the
performance of its obligations under this Lease of the Development Agreement:
(i) unusually severe weather and natural phenomena, including without
limitation, storms, floods, lightning and earthquakes; (ii) fires or other
casualty not within the reasonable control



--------------------------------------------------------------------------------



of the affected party; (iii) wars, civil disturbances, riots, insurrections and
sabotage; (iv) transportation disasters, whether by sea, rail, air or land; (v)
strikes or other labor disputes; (vi); material, supply, and/or labor shortages,
(vii) vandalism, (viii) delays in the issuance of permits by any governmental
agency and (ix) actions or failures to act of a governmental authority,
including changes in laws or codes not reasonably foreseeable, that were not
voluntarily induced or promoted by the affected party, or brought about by the
breach of its obligations.


1.4 "Delivery Date" shall mean and refer to the date that Landlord delivers
possession of the Buildings, to Tenant with Landlord's Work (including the
Tenant Improvement Work) substantially complete; as used herein, "substantially
complete" shall mean completion of Landlord's Work (except for traditional
"punch-list items"); provided, however, in the event that substantial completion
of the Landlord's Work is delayed beyond the Target Date as a result of a Tenant
Delay, then, for purposes of determining the Rent Commencement Date, substantial
completion of the Landlord's Work shall be deemed to occur on the date that
substantial completion would have occurred (such date being referred to herein
as the "Deemed Delivery Date") but for such Tenant Delay.


1.5 "Design and Budget Period" shall mean the period of time commencing on the
execution of this Lease and continuing until 5:00 pm EST on October 28th, 2019.


1.6 "Declarations" shall be as defined in Section 3.3, below.


1.7 "Development Agreement" means that certain development agreement executed
simultaneously herewith between Landlord and Tenant, a copy of which is attached
hereto as Exhibit F, pursuant to which Landlord shall cause the Land to be
developed and Buildings to be constructed.


1.8 "Development Density Restriction" shall mean that, without Landlord's
consent (which may be withheld at Landlord's sole discretion), the Land may not
be developed with more than 150,000 gross square feet of commercial space (up to
100,000 square feet of which may be developed as general office space and the
balance of which shall be developed and used as laboratory, warehouse and/or
industrial use (as defined in the Lee County zoning code).


1.9 "Event of Default" is defined in Section 20, below.


1.10 "Landlord's Work" is defined in Section 4.1, below.


1.11 "Lease Date" means the date hereof.


1.12 "Lease Year" shall mean each twelve (12) month period of this Lease
beginning on the Rent Commencement Date and ending on the day immediately prior
to each anniversary thereof; provided, however, if the Rent Commencement Date
does not occur on the first day of a month, the first Lease Year shall commence
on the Rent Commencement Date and end on the last day of the twelfth full
calendar month following the Rent Commencement Date.


1.13 "Permitted Encumbrances" shall mean and refer to those matters identified
on Exhibit C, attached hereto.


1.14 " "shall mean any party to this Lease.


1.15 "Rent" means Base Rent and Additional Rent.


1.16 "Rent Commencement Date" shall mean and refer to the earlier of (a) the
Delivery Date, or (b) the Deemed Delivery Date.





--------------------------------------------------------------------------------



1.17 "Rentable Area" means the entire rentable square footage of the Buildings
which shall be measured by Landlord's Architect based on the final as-built
plans for the Buildings, and thereafter promptly confirmed by Landlord and
Tenant, in writing, in the form of a supplement to this Lease.


1.18 "Target Date" shall mean July 5, 2021.


1.19 "Tenant Delay" shall be as defined in the Development Agreement.


1.20 "Tenant's Base Contribution" shall mean and refer to the sum of Twenty-Five
Million Dollars ($25,000,000) which Tenant shall contribute towards the payment
of the Total Project Costs, as set forth more particularly in the Development
Agreement. Tenant's Base Contribution shall be in addition to Tenant's financial
responsibility to pay for the cost of all Tenant Improvements that exceed the
Tenant Improvement Allowance.


1.21 "Term" shall mean and refer to the period of time commencing on the
Delivery Date and ending at 11:59 pm EST on the last day of the 20th Lease Year
thereafter.


1.22 "Termination Date" means the earlier of the last day of the Term, or the
date this Lease is terminated by Landlord pursuant to a right granted hereunder.


1.23 "Total Project Costs" is defined in Exhibit E, attached hereto.


2. LEASE OF PREMISES.


2.1 Demise of the Premises. Subject to the contingency set forth in Sections 2.2
and 2.3, below, Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises. Landlord shall deliver possession of the Premises to
Tenant pursuant to the terms of Section 4 hereof. Notwithstanding the foregoing,
Landlord will not be obligated to deliver possession of the Buildings to Tenant
until Landlord has received from Tenant (i) the first installment of Base Rent
(provided that Landlord shall have sent Tenant a reminder notice therefor within
thirty (30) days prior to the date that Landlord intends to deliver possession)
and (ii) a copy of certificates of each insurance policy required to be
maintained by Tenant hereunder.




2.2 Purchase Contingency. Tenant acknowledges that, as of the date of this
Lease, Landlord is the contract purchaser of the Land, pursuant to that certain
commercial contract between Landlord (as the buyer thereunder) and Paul H.
Freeman, Trustee (as the "Seller" thereunder) dated May 6, 2019, as amended by
Amendment dated June 27, 2019, as may be further amended from time to time (the
"Purchase Contract"). Tenant acknowledges that Landlord does not intend to close
on the acquisition of the Land until after Final Base Building Design and final
plans and specifications for the Shared Infrastructure (both as defined in the
Development Agreement) are approved by Tenant and a building permit is available
to enable construction of the Buildings to commence. If, for any reason, the
Purchase Contract is terminated or if Landlord otherwise does not acquire the
Land, then Landlord shall have the right to terminate this Lease, without
penalty, by furnishing not less than three (3) days prior written notice thereof
to Tenant, in which event any deposits and prepaid rent shall be returned by
Landlord to Tenant and the parties hereto shall have no further obligations
hereunder. Tenant acknowledges the Land must be included in a re-plat being
prepared by Seller (a "Re-Plat"), and that such Re-Plat must be approved by Lee
County and recorded by Seller prior to Seller closing on the sale of the Land to
Landlord.


2.3 Design and Budget Contingency. Tenant and Landlord acknowledge that as of
the execution of this Lease, final plans and specifications for the Landlord
Work (including the Tenant



--------------------------------------------------------------------------------



Improvements) have not been completed; consequently, the initial Project Budget
attached to the Development Agreement is estimated and based on rough concept
plans. Landlord and Tenant agree that if, for any reason, Landlord and Tenant
are unable (by no later than the expiration of the Design and Budget Period) to
agree upon: (a) plans and specifications for the Landlord Work (including the
Tenant Improvement Work) (whether in final form, or -- at the discretion of both
parties -- in sufficient form to provide both parties with acceptable comfort as
to the status of such plans and the integrity of the budget estimates that are
capable of being estimated based on such plans and specifications then
available) and any corresponding adjustment to the Target Date, (b) final
schedules to be attached to the Development Agreement, or (c) an acceptable
updated Project Budget (including any desired increases or decreases to the
Tenant's Base Contribution and/or Tenant Improvement Allowance), then in any of
such instances, Landlord and Tenant shall each have the right to terminate this
Lease (without penalty hereunder) by furnishing written notice thereof to the
other party hereto by no later than the expiration of the Design and Budget
Period, in which event this Lease shall be of no further force or effect. It is
the parties expectations that if the Landlord and Tenant are able to agree upon
sufficiently detailed plans and specifications (and an updated Project Budget
related thereto) and any corresponding adjustment to the Target Date, such
agreement will be memorialized (prior to the expiration of the Design and Budget
Period) in the form of an amendment to this Lease and/or the Development
Agreement (each in form and content acceptable to Landlord and Tenant, in their
respective sole discretion). However, for the avoidance of doubt, the
termination of this Lease by either party pursuant to this Section 2.3, shall
not affect the obligations of Tenant to reimburse Seagate for pre-development
expenses, pursuant to that certain Pre-Development Reimbursement Agreement
between Tenant and Seagate dated May 22, 2019, as amended.


3. TERM; USE.


3.1 Term. Landlord hereby leases the Premises to Tenant for the Term.


3.2 Confirmation of Dates. Within thirty (30) days of the Delivery Date,
Landlord and Tenant shall execute and deliver to each other a certificate in the
form attached hereto as Exhibit D confirming the Delivery Date, the Rent
Commencement Date and Termination Date, and such other information as either
party shall reasonably request.


3.3 Declarations. Tenant agrees not use the Premises in a manner that would
materially violate the terms of (i) that certain Declaration of Easements,
Covenants and Operation Obligations recorded under ORI No. 2018000112353 and ORI
No. 2018000283447, Public Records of Lee County, Florida, as may be further
amended from time to time, (ii) that certain Declaration of Covenants and
Restrictions of The North Alico Property Owners' Association as recorded under
ORI No. 2005000065896, as amended and/or supplemented under ORI No.
2008000213922, ORI No. 2008000213924, ORI No. 2008000234500, ORI No.
2009000002723, Public Records of Lee County, Florida, as may be further amended
from time to time, and (iii) any other declaration of restrictive covenant or
deed restriction hereafter recorded against the Land provided that the same does
not preclude Tenant from using the Premises for general office and laboratory
use, subject, at all times, to the Development Density Restriction
(collectively, the "Declarations"), as such Declarations are applicable to
tenants occupying the Land. Landlord shall take all actions necessary to comply
with the terms of the Declarations.


3.4 Compliance with Laws. Tenant shall not use or occupy or allow the Premises
or any part thereof to be used or occupied in contravention of any zoning
regulation, Law, Insurance Board Order, certificate of occupancy or other permit
covering or affecting the use or occupancy of the Premises or any part thereof,
or in any manner which, in Landlord's reasonable judgment, would materially and
adversely affect the value of the Premises.


4. DEVELOPMENT OF LAND AND CONSTRUCTION.






--------------------------------------------------------------------------------



4.1 Landlord's Work. Landlord will cause the Land to be developed (including the
off-site Shared Infrastructure) and Buildings to be constructed and completed in
the manner set forth in the Final Base Building Design and Final Shared
Infrastructure Plans and Specifications, and Landlord shall also complete the
Tenant Improvement work in accordance with the Final TI Design, all in
accordance with and as more particularly described in the Development Agreement
and this Lease (collectively, the "Landlord's Work").


Landlord represents and warrants to Tenant that it will diligently pursue the
Requisite Approvals and all building permits necessary to perform Landlord's
Work in accordance with all applicable laws, rules and ordinances, and will
provide true, correct and complete copies of same to Tenant. As used herein, the
"Requisite Approvals" shall mean the obtaining by Seller of approval and
recording of the Re-Plat, the obtaining by Landlord of a development order to
develop the Land in accordance with the Final Base Building Design and Final
Shared Infrastructure Plans and Specifications, and the obtaining by Landlord of
all other private approvals and all final governmental approvals and permits and
other third-party agreements and easements required for the Shared
Infrastructure and all appeal periods therefor have expired without appeal or
challenge having been made.


5. BASE RENT; LATE CHARGES; TAXES, INSURANCE, ASSOCIATION FEES; UTILITIES;
MANAGEMENT FEE.


5.1 Base Rent; 2% Annual Increases. Commencing on and continuing after Rent
Commencement Date, Tenant agrees to pay to Landlord annual Base Rent for the
Buildings (the "Base Rent") in an amount per annum calculated in the manner as
provide below in this Section 5.1 and as further described on Exhibit E,
attached hereto. Base Rent shall be payable during each Lease Year in equal
monthly installments on the first (1st) day of each calendar month during the
Term. The annual Base Rent for the first Lease Year shall be calculated in
accordance with Exhibit "E", attached hereto. Thereafter, on the first day of
Lease Years 2 through 20 the annual Base Rent shall be increased by two percent
(2%) of the Annual Base Rent of the immediately preceding Lease Year.


5.2 Pro-Rated Amounts; Sales Tax; Late Payments. If the Rent Commencement Date
and/or the Termination Date is a day other than the first (1st) day of a
calendar month, then Base Rent and Additional Rent for any partial calendar
month shall be prorated on the basis of the actual number of days in such month.
All Base Rent, Additional Rent and any other amounts that become payable from
Tenant to Landlord hereunder shall be subject to Florida State sales tax,
including any discretionary local sales taxes that may from time to time be
levied, all of which shall be paid by Tenant (a) to Landlord at the time each
payment due Landlord hereunder is remitted to Landlord or (b) directly to the
Florida Department of Revenue (with evidence thereof promptly delivered to
Landlord) with respect to sales tax due on any payments of Additional Rent or
other sums required to be paid by Tenant hereunder, which Tenant is entitled (by
an express provision of this Lease) to pay directly to such third party. Rent
shall be paid in full in U.S. Dollars at Landlord's address (which Landlord may
change from time to time, upon written Notice to Tenant), without notice or
demand, and without abatement, deduction, suspension, offset, counterclaim or
defense of any kind or nature whatsoever except as may be specifically allowed
herein or pursuant to applicable law. If Tenant fails to pay any installment of
Rent within thirty (30) days after the due date (the "Late Payment Date"), then
Tenant shall pay to Landlord, without notice or demand, as Additional Rent
hereunder, a late payment fee equal to five percent (5%) of the unpaid amount.
Tenant acknowledges that such amount is fair and reasonable estimate of the
additional costs which Landlord will incur on account of such untimely payment.


        5.3 Payment of Taxes. From and after the Rent Commencement Date, Tenant
shall pay as Additional Rent all real estate taxes, assessments and charges
levied by any governmental or quasi-governmental authority (including any
municipal service districts, special taxing districts, community development
districts) upon the Premises and personal property taxes levied against



--------------------------------------------------------------------------------



Tenant's leasehold improvements and/or any other personal property of Tenant
located at the Premises or personal property of Landlord located at the Premises
and used (by Landlord or Tenant) in the operation, maintenance, repair and/or
use of the Premises, as same may be defined by Lee County, Florida, together
with all interest and penalties (imposed due to Tenant's fault) thereon, or upon
or against any Base Rent or Additional Rent reserved or payable hereunder, or
upon or against this Lease or the leasehold estate hereby created, or the gross
receipts from the Premises, or the earnings arising from the use thereof, other
than (i) franchise, capital stock or similar taxes, if any, of Landlord, or (ii)
income, estate, excess profits or other similar taxes upon Landlord's receipts,
and/or the receipts of any of the persons who are members of Landlord, if any
(unless the taxes referred to in clauses (i) and (ii) are in lieu of or a
substitute for any other tax, assessment or charge upon, or with respect to the
Premises which, if such other tax, assessment or charge were in effect, would be
payable by Tenant, in which event such taxes shall be computed as though the
Premises were the only property of Landlord and/or of each such member and the
Base Rent payable hereunder the only income of Landlord and/or of each such
member). Nothing above is intended to require that Landlord and/or any of the
persons who are members of Landlord to submit any more documentation than is
necessary to support the receipts from the Premises. Landlord shall request that
the proper governmental authority send all tax assessment and charge bills to be
paid by Tenant directly to the Tenant, but, if Landlord receives such a bill, it
shall forward same immediately to Tenant. Tenant shall pay said taxes,
assessments and charges by no later than sixty (60) days prior to the date the
same becomes due and payable. Tenant shall notify Landlord of such payment when
made which notification shall include copies of the bills paid and evidence of
payment, so as to afford Landlord the opportunity to verify the payment.
Notwithstanding the foregoing, in the event Landlord's lender requires the taxes
payable by Tenant hereunder to be escrowed on a monthly basis, Tenant shall
comply with such lender's procedures therefor (and such escrowed monthly
payments shall be deemed Additional Rent).


5.4 Proration for Beginning and end of Term. The customary adjustments and
apportionments of real estate taxes, assessments and charges shall be made
between Landlord and Tenant as of the date of the expiration or earlier
termination of this Lease.


5.5 Right to Contest. Tenant, at its cost and expense, and if legally required
in the name of Landlord, may contest by appropriate legal proceedings conducted
in good faith and with due diligence, the amount, validity, or application, in
whole or in part, or any assessment upon which a tax will be based, of any tax
assessment or charge required to be paid hereunder, or any legal requirement or
insurance requirement, provided that neither the Premises nor any part thereof
or interest therein would be in any danger of being sold, forfeited or lost by
reason of such proceedings, and provided further in the case of a legal
requirement, Landlord would not be in any imminent danger of any civil or
criminal liability for failure to comply therewith, and the Premises would not
be subject to the imposition of any lien as a result of such failure. Landlord
shall reasonably cooperate with Tenant so long as Tenant pays all out of pocket
expenses incurred by reason of such cooperation. Each such contest shall be
promptly prosecuted to a final conclusion, and Tenant shall pay and save
Landlord harmless against all losses, judgments, decrees and costs, including
reasonable attorneys' fees and expenses in connection therewith, and shall
promptly, after the final determination of such contest, pay and discharge the
amounts which shall be levied, assessed or imposed and deemed to be payable
therein, together with all penalties, fines, interest, costs and expenses
thereon or in connection therewith. Tenant shall be entitled to all refunds
received as a result of such contests, provided Tenant shall have been liable
for the payment of such tax, assessment, legal or insurance requirement.


5.6 Payment of Assessments under Declarations. From and after the Rent
Commencement Date, Tenant shall pay as Additional Rent the sums necessary to
reimburse Landlord for all assessments (whether regular, special, specific or
otherwise) levied against the Land pursuant to the Declarations. Tenant shall
pay such sums within thirty (30) days of Tenant's receipt of a copy of the
invoice issued to Landlord for the applicable assessment.






--------------------------------------------------------------------------------



5.7 Management Fee Payable to Landlord. As Additional Rent, on the first (1st)
day of each calendar month during the Term, but beginning on the Rent
Commencement Date, Tenant shall pay to Landlord the sum of $2,500 as a
management fee to Landlord (the "Management Fee"), prorated for partial months.
The Management Fee is an agreed stipulated amount paid by Tenant to Landlord
each month, to reimburse Landlord for a portion of the costs and expenses
incurred by Landlord in administering this Lease. The monthly amount payable as
a Management Fee shall increase on each anniversary of the Rent Commencement
Date during the Term by two percent (2%).


6. SIGNS AND ANTENNAE.


6.1 General Restriction. Subject to Section 6.2, below, no awning, canopy, sign,
placard, exterior lighting, aerial or antenna shall be placed, affixed or
installed on the doors, roof or exterior walls or windows of the Buildings
without Landlord's prior written consent, not to be unreasonably withheld,
conditioned or delayed. If Landlord gives such consent, Landlord may reasonably
regulate the manner of display thereof and may require the temporary removal in
the event a Category 2 or higher hurricane is expected to make landfall in Lee
County Florida. Landlord may remove, at the sole expense of Tenant, any items
installed without Landlord's prior written consent or which are being displayed
in an unapproved manner, after providing Tenant with notice and a thirty (30)
day period in which to cure same. Upon the Termination Date, Tenant, at its own
cost and expenses, shall forthwith remove all signs, placards, awnings,
canopies, antennae and aerials and repair any damage to the Buildings resulting
from such installation or removal.


6.2 Tenant Responsible for Signage Approvals. Any signs approved by Landlord
shall be installed only in accordance with all necessary governmental and
quasi-governmental requirements affecting the Premises. Landlord shall pursue,
at Tenant's request and cost and expense, any approvals under the Declarations
and/or local laws, rules or regulations required to erect any awning, canopy,
sign, placard, exterior lighting, aerial or antenna on the Buildings desired by
Tenant.


7. MAINTENANCE AND REPAIRS; TENANT'S ALTERATIONS.


7.1 Tenant Responsible for all Maintenance and Repairs. At all times after the
Delivery Date and during the Term hereof, the Tenant shall be responsible, at
its sole cost and expense, for performing or causing to be performed all
maintenance, repairs and/or replacements of all portions of the Premises
(including all portions of the Buildings) and keeping the same in good and safe
condition and in proper repair, including, without limitation, maintenance,
repair and/or replacement of: (a) the roofs of the Building and the foundation
and structural walls of the Buildings, (b) structural members of the Buildings
such as steel columns, beams and floors, (c) the Buildings' systems (including
the heating, ventilation and air conditioning systems, the plumbing systems, the
electrical systems and the life-safety systems) (d) the exterior of the
Buildings (including annual pressure washing and periodic re-painting), (e) the
parking areas, including parking lot lighting, and landscaping of the Premises
(including sealing, striping and curbing, and the repair of potholes), (f)
dry-detention areas, and (g) all other exterior portions of the Premises,
including, without limitation, lawns and landscaping.
Tenant shall be liable for any damages (other than consequential damages)
sustained by Landlord resulting from the failure of Tenant to make repairs or
replacements for which Tenant is responsible under this Lease after notice to
Landlord by Tenant of the need for such repairs and the lapse of a period of
time sufficient, with the exercise of reasonable diligence, for the making of
such repairs. Landlord shall have the right to make emergency repairs or
replacements which are the obligation of Tenant and to charge Tenant therefor.
For the avoidance of doubt, Tenant's obligations under this Section 7 shall
include replacements or renewals, whether or not characterized as capital
improvements. All repairs and replacements shall be at least equal in quality
and class to the condition on the Delivery Date.





--------------------------------------------------------------------------------



7.2 HVAC Maintenance Contracts. Tenant shall maintain service contracts (with a
licensed HVAC contractor acceptable to Landlord) on all components of the
heating, ventilating and air conditioning ("HVAC") system serving the Buildings,
including but not limited to changing filters, checking belts and oiling of
units. The Tenant shall provide the Landlord with evidence of a service contract
upon the commencement of occupancy and annually thereafter. If Tenant refuses or
neglects to maintain a service contract, Landlord may contract for such service
contract and Tenant shall pay Landlord (by no later than 15 days after written
demand) the costs incurred by Landlord thereunder plus twenty percent (20%) for
overhead as Additional Rent. Tenant shall provide Landlord with an annual
inspection report setting forth the condition of the HVAC system, prepared by
the service contractor, annually and prior to surrender of the Premises. Tenant
shall promptly undertake all repairs and maintenance described in the annual
statement (as well as any repairs otherwise required throughout the Term) and
shall provide Landlord written evidence of the completion of such repairs
immediately upon completion.


For the making of repairs hereunder, either party shall with respect to repairs
to be made by such party have the benefit of any net proceeds of any insurance
policies in fact received as a result of any event which necessitated such
repairs. Any sum in excess of the amount required to pay for such repairs shall
belong to Tenant.


7.3 Alterations. Tenant shall not, at any time during the Term, make any
penetrations of or any material alterations to the Buildings to the extent such
proposed penetrations or material alterations affect the roofs or other
structural elements of the Buildings or the mechanical systems therein, without
Landlord's prior written approval, which shall not be unreasonably withheld,
conditioned or delayed (so long as such proposed work will not void any
unexpired warranties). All alterations, decorations, improvements or additions
made to the Buildings or any other portion of the Premises or the attachment of
any fixtures or equipment thereto shall be performed at Tenant's sole cost and
expense. Landlord, at no cost to it, shall cooperate with Tenant's efforts to
obtain any permits or certificates from governmental authorities (or private
approvals) required or desirable in connection with the making of any changes,
alterations and improvements to the Premises. Tenant shall reimburse Landlord
for its out-of-pocket expenses incurred to third party professionals for the
review of plans and specifications for any alterations sought to be made by
Tenant requiring Landlord's approval hereunder and for the supervising of such
alterations. All alterations, improvements, additions or fixtures, whether
installed before or after execution of this Lease, shall remain at the Premises
at the expiration or sooner termination of this Lease and become the property of
Landlord, unless Landlord shall, at the time of providing consent with respect
to such alteration, improvement, addition or fixture, have given written notice
to Tenant to remove same and repair any damage caused thereby on or before said
Termination Date. If Tenant shall fail to so remove same and repair such damage
by no later than the Termination Date, Tenant shall reimburse Landlord
immediately upon demand for the cost of removing same and repairing any damage
to the Premises caused by said removal. In doing any such work of installation,
removal, alteration or relocation, Tenant shall use due care to cause as little
damage or injury as possible to the Premises and to repair all damage or injury
that may occur to the Premises in connection with such work. Any contractors
employed by Tenant for any work at the Premises must be properly licensed and
approved in writing in advance by Landlord and shall carry workman's
compensation insurance, public liability insurance and property damage insurance
in amounts, form and content and with companies reasonably satisfactory to
Landlord.











--------------------------------------------------------------------------------



8. UTILITY CHARGES.


From and after the Delivery Date, Tenant shall pay directly to any municipal
authority or to any public or private provider which shall furnish the same, all
the charges for sewage, water, gas, electricity, cable, telephone, internet
and/or any other telecommunications provider with respect to all of such
utilities available to and/or consumed at or supplied to the Premises, and will
comply with all public service and/or municipal authority requirements for the
maintenance and continuation of said services. In no event shall Landlord be
liable for an interruption or failure in the supply of any such utilities to the
Premises.


9. INSURANCE.


9.1 Property and Other Casualty Insurance. Tenant shall at all times during the
term of this Lease, at Tenant's sole cost and expense keep the Premises and all
Tenant Improvements, insured against loss or damage by fire, windstorm, flood,
earthquake, terrorism and all other risks covered by a comprehensive insured
perils property form with replacement cost and agreed amount endorsements. The
property insurance policy shall include coverage for damage arising from boiler
explosion or a mechanical breakdown. Landlord, Landlord's mortgagee and such
other parties as Landlord may designate shall be named as additional insured,
loss payee and mortgagee, as their interests may appear. Tenant shall also
maintain "Business Income and Extra Expense" insurance coverage written on an
all risk basis, including flood, windstorm, earthquake and terrorism with limits
equal to not less than 100% of all payments due under this Lease for a twelve
(12) month period.


Tenant shall timely pay to Landlord the entire deductible amount applicable to
any claims under such insurance, as Additional Rent.


9.2 Commercial Liability Insurance. Tenant shall at all times during the term of
this Lease purchase and keep in full force and effect a policy of commercial
general liability insurance with respect to the Premises and all business
operated thereon, with a combined single limit of not less than $1,000,000 per
occurrence and $2,000,000 general aggregate, and not less than $1,000,000 for
property damage liability. The policies shall name Landlord and Landlord's
mortgagee as additional insureds. All policies of liability insurance shall be
written on an "occurrence form" and shall include, without limitation, the
following coverages or endorsements: Premises/Operations, Products/Completed
Operations, Independent Contractors, Personal/Advertising Inquiry and
Contractual Liability. A separate, dedicated aggregate shall apply to the
Premises. The coverage shall be primary and non-contributing for any claim
arising from the Premises. The policy shall provide for the separation of
insureds and shall not contain any insured versus insured exclusions. The policy
shall also include a waiver of subrogation regarding Landlord.


9.3 Tenant's Contents. Tenant shall be responsible for obtaining such insurance
as it may deem advisable for all property located in the Premises. It is
understood that Landlord does not insure the risk of loss or damage to Tenant's
property. Tenant waives any claim against Landlord and shall hold Landlord
harmless from any claim for loss or damage to contents, merchandise, fixtures,
equipment or work done by Tenant regardless of the cause of any such damage or
loss.


9.4 Worker's Compensation Insurance. Tenant shall obtain and keep in force at
all times during the term of this Lease a policy of workers' compensation and
employer's liability insurance, in the amounts required by state law. Tenant
shall obtain and keep in force Employer's Liability coverage with limits of not
less than $1,000,000 per accident. This policy shall include a waiver of
subrogation as to Landlord.






--------------------------------------------------------------------------------



9.5 Automobile Liability Insurance. Tenant shall obtain and keep in force
Automobile Liability insurance with a combined single limit of not less than
$1,000,000 per accident. The policy shall include coverage for hired and
non-owned vehicles in addition to vehicles owned by Tenant. This policy shall
include a waiver of subrogation as to Landlord.


9.6 Umbrella Liability Insurance. Tenant shall obtain and keep in force Umbrella
Liability insurance with a combined single limit of not less than $10,000,000
per occurrence aggregate. Coverage at a minimum shall be excess of General
Liability, Automobile Liability and Employer's Liability Coverages and shall, at
a minimum, incorporate the same terms and conditions as the primary liability
policies.


9.7 Insurance Requirements. Tenant shall provide the Landlord with certificates
of insurance evidencing all insurance required by this Lease or if required by
Landlord's mortgagee, full copies of the policies, including identification of
the Landlord and Landlord's mortgagee as an additional insured, loss payee or
mortgagee, as applicable. Evidence of property insurance shall be a certificate
on the ACORD 28 form or its equivalent. Landlord or Landlord's mortgagee may
from time to time during the term of this Lease increase the above stated
coverages or require additional coverages, as Landlord may determine in its
reasonable discretion or as required to meet the requirements of Landlord's
mortgagee provided the additional coverage is consistent with the insurance
coverages maintained on similar buildings by prudent owners in Lee County,
Florida. Tenant shall timely pay the entire deductible applicable to any claims
under such insurance as Additional Rent. Coverage for the Landlord and
Landlord's mortgagee as an additional insured shall be as broad as the coverage
for Tenant. All insurance shall be provided by insurers, of recognized national
standing licensed or otherwise authorized to do business in Florida, acceptable
to Landlord and Landlord's mortgagee and having a rating of A/VIII or better by
A.M. Best Company. All policies of insurance required to be maintained by Tenant
hereunder shall be endorsed with a provision requiring the insurer to give
Landlord at least thirty (30) days written notice prior to any cancellation or
change in policy provisions. Nothing in this Section 9 shall prevent Tenant from
taking out insurance of the kind and in the amount provided for under this
Section 9 under a blanket insurance policy or policies (certificates thereof
reasonably satisfactory to Landlord shall be delivered to Landlord) which may
cover other properties owned or operated by Tenant as well as the Premises;
provided, however, that any such policy of blanket insurance of the kind
provided for shall (a) specify therein the amounts thereof exclusively allocated
to the Premises or Tenant shall furnish Landlord and Landlord's mortgagee with a
written statement from the insurers under such policies specifying the amounts
of the total insurance exclusively allocated to the Premises, and (b) not
contain any clause which would result in the insured thereunder being required
to carry any insurance with respect to the property covered thereby in an amount
not less than any specific percentage of the full replacement cost of such
property in order to prevent the insured therein named from becoming a
co-insurer of any loss with the insurer under such policy; and further provided,
however, that such policies of blanket insurance shall, as respects the
Premises, contain the various provisions required of such an insurance policy by
the provisions of this Section 9.


9.8. Waiver of Subrogation. Tenant hereby releases Landlord (and anyone claiming
through or under Landlord by way of subrogation or otherwise), from any and all
liability or responsibility for any loss, even if such loss shall have been
caused by the fault or negligence of Landlord, anyone for whom Landlord may be
responsible or Landlord's contractors or agents.


9.9 Subtenant Insurance. Tenant shall require all subtenants of the Premises to
maintain property insurance for the full replacement value of their tenant
improvements and personal property and to maintain commercial general liability
insurance under the same terms as outlined in Sections 9.2 and



--------------------------------------------------------------------------------



9.7 of this Lease. Tenant shall also require all subtenants to maintain fire
legal liability coverage in an amount not less than $300,000.00 with coverage
limits being subject to approval by Landlord. Tenant shall require any subtenant
in the Premises to waive all rights of subrogation against Tenant, Landlord and
all of Landlord's, members, officers, contractors, agents, property managers and
employees on the same terms as Section 9.8.


9.10 Lender Requirements. Upon not less than fifteen (15) days prior notice to
Tenant, Landlord shall have the right to purchase, at Tenant's expense, any
supplemental or additional insurance that may from time to time be required by
any lender of Landlord (with respect to the Premises) and in such event, Tenant
shall be obligated to reimburse Landlord (as Additional Rent) for the costs and
expenses thereof, which reimbursement shall be paid by Tenant to Landlord by no
later than thirty (30) days after Tenant's receipt of written demand therefor.


10. INDEMNITY.


10.1 Indemnification of Landlord. Tenant assumes the risk of, and shall defend,
indemnify and hold Landlord (including its members, officers, partners,
employees, and agents) harmless for, from and against any and all claims,
demands, actions, damages, injuries, judgments, liabilities, losses, costs and
expenses (including, without limitation, reasonable attorneys' fees,
disbursements and court costs) arising out of, related to or incurred in
connection with any of the following occurring during the Term, and caused in
whole or in part by: (a) anything done in, on or about the Buildings by Tenant,
its agents or employees (including, without limitation, the making of repairs or
Alterations), (b) any failure on the part of Tenant to perform or comply with
any of its obligations under this Lease, and/or (c) any negligent, willful,
intentional or other tortious act committed by Tenant or any employee, agent,
contractor, sub­ contractor, supplier or vendor of Tenant (each, a "Tenant
Party"). Notwithstanding the foregoing, Tenant shall not be required to
indemnify Landlord for an intentional bad act of Landlord or any officer,
employee or agent of Landlord.


10.2 Indemnification by Landlord. Landlord assumes the risk of, and shall
defend, indemnify and hold Tenant (including its members, officers, partners,
employees, and agents) harmless for, from and against any and all claims,
demands, actions, damages, injuries, judgments, liabilities, losses, costs and
expenses (including, without limitation, reasonable attorneys' fees,
disbursements and court costs) arising out of, related to or incurred in
connection with any of the following occurring during the Term, and caused by
(a) any failure on the part of Landlord to perform or comply with any of its
obligations under this Lease, or (b) any willful, intentional or other tortious
act committed by Landlord or its members, officers, partners, employees and
agents, prior to the Delivery Date.


10.3 Not Affected by Insurance. The provisions of this Section 10 shall (a) not
in any way be affected by the absence in any case of any covering insurance or
the failure or refusal of any insurance company to perform any obligation on its
part, and (b) shall survive the termination of this Lease.


11. DAMAGE AND DESTRUCTION.


11.1 Destruction of Premises. If either of the Buildings are damaged or
partially destroyed by fire or other casualty to the extent of less than
one-half of the then cost of replacement thereof above foundation, the same
shall be repaired as quickly as is practicable, by Tenant, except that the
obligation of Tenant to rebuild shall be limited to repairing or rebuilding of
the Building(s) to the condition the same was in immediately prior to such
damage or destruction, including all Tenant Improvements. Any cost of repair or
reconstruction in excess of available insurance proceeds shall be paid by
Tenant. The estimated amount of such shortfall shall be deposited with Landlord
or



--------------------------------------------------------------------------------



Landlord's mortgagee prior to the commencement of repairs or reconstruction. If
either Building is destroyed or damaged to the extent of one-half or more of the
then replacement cost thereof, subject to Tenant's right to terminate this Lease
as set forth below, Landlord may elect either:


(a) to require Tenant to restore the Premises; or


(b) to terminate this Lease.


Landlord shall make this election by giving notice in writing to Tenant within
ninety (90) days after the date of the damage or destruction. In the event
Landlord elects to require Tenant to restore the Premises, any cost of repair or
reconstruction in excess of available insurance proceeds shall be paid by
Tenant. The estimated amount of such shortfall shall be deposited with Landlord
or Landlord's mortgagee prior to the commencement of restoration. In the event
the Landlord elects to terminate this Lease, this Lease shall terminate as of
the date of such notice, Landlord shall retain any insurance proceeds and Tenant
shall pay to Landlord the amount of any deductible.


If either Building is destroyed or damaged to the extent of one-half or more of
the then replacement cost of the Building during the last two (2) years of the
Lease term, Tenant may terminate this Lease by giving Landlord written notice
within thirty (30) days after the date of the damage, stating the termination
date, which shall be not less than thirty (30) days after the date of the
termination notice, and paying to Landlord at the time of the notice, the amount
of any deductible applicable to the insurance coverage for the damage and all
insurance proceeds shall belong to Landlord and shall be paid to Landlord to the
extent received by Tenant. In the event the amount of the insurance proceeds
plus the deductible paid to Landlord (collectively, the "Insurance Proceeds") is
less than the amount of any outstanding debt owed by Landlord to its mortgagee
which is secured by the Premises together with any fees or penalties imposed due
to early payment (collectively, the "Outstanding Debt"), Tenant shall pay to
Landlord the difference between the Outstanding Debt and the Insurance Proceeds
within twenty (20) days after receipt of written notice of such amount from
Landlord. Tenant's obligations hereunder shall survive the expiration or earlier
termination of this Lease.


11.2 Rebuilding by Landlord. If Landlord shall undertake to restore or repair
the Building, it shall initiate and pursue the necessary work with all
reasonable dispatch, in a manner consistent with sound construction methods. All
insurance proceeds shall be held by Landlord's mortgagee or a third-party
trustee acceptable to Landlord's mortgagee and disbursed to pay the cost of
restoration in accordance with such conditions and procedures as Landlord's
mortgagee may require.


11.3 No Abatement of Rent Upon Destruction of Premises. Base Rent and Additional
Rent shall not be abated or reduced due to the occurrence of any casualty,
damage or destruction, either partial or complete, of the Premises.


12. CONDEMNATION.


12.1 Right to Terminate. If at any time during the Term so much of the Office
Buildings are taken by condemnation, eminent domain or by agreement in lieu so
as to render the remainder unsuitable for Tenant's intended use thereof (a
"Taking"), then Tenant shall have the right to elect to terminate this Lease, in
which case (a) this Lease shall terminate as of the date of such Taking, and (b)
Tenant shall pay all Rent and other amounts due through such termination date,
and any payments of Rent and other amounts previously made by Tenant for any
period subsequent to such termination date shall, so long as no Event of Default
then exists hereunder, be returned to Tenant after first deducting therefrom all
amounts owed by Tenant. Whether or not the Lease is terminated, Landlord shall
be entitled to the entire award for the fee interest in the Premises, but the
Tenant reserves its right to make any claim against the condemning authority for
any damages it may suffer for the value



--------------------------------------------------------------------------------



of the unexpired portion of the Term, plus loss of trade fixtures, moving
expenses and loss of business.


12.2 Abatement. If this Lease has not been terminated after a Taking, a just
proportion of the Rent shall abate during such period from the date of Taking if
and to the extent that Tenant shall be deprived of possession of any portion of
the Premises for the period of restoration thereof. Thereafter, a just
proportion of the Rent shall be abated according to the nature and extent of the
part of the Building(s) acquired or condemned for the balance of the Term of
this Lease. Tenant shall at its cost and expense promptly commence and complete
restoration of the Buildings or other portions of the Premises to as nearly as
practicable its condition and utility immediately prior to the Taking, except
for any reduction in area caused by the Taking.


13. NET LEASE; TRUE LEASE.


13.1 Net Lease. The obligations of Tenant hereunder shall be separate and
independent covenants and agreements, and Base Rent and Additional Rent and all
other sums payable by Tenant hereunder shall continue to be payable in all
events, and the obligations of Tenant hereunder shall continue during the term
without setoff, counterclaim, recoupment, abatement, suspension, reduction or
defense. This Lease is the absolute and unconditional obligation of Tenant, and
the obligations of Tenant under this Lease shall not be affected by any
interference with Tenant's use of any of the Premises for any reason, including,
but not limited to, the following: (i) any damage to, removal, abandonment,
salvage, loss, contamination of or release from, scrapping or destruction of or
any requisition or taking of any portion of the Premises or any part thereof by
any cause whatsoever, (ii) any condemnation, (iii) any defect in the condition,
merchantability, design, construction, quality or fitness for use of the
Premises or any part thereof, or the failure of the Premises to comply with any
legal requirements, including any inability to occupy or use any such Premises
by reason of such non-compliance, (iv) any eviction by paramount title or
otherwise, (v) Tenant's acquisition of ownership of any of the Premises other
than pursuant to an express provision of this Lease, (vi) any default on the
part of Landlord under this Lease or under any other agreement, (vii) any
restriction, prevention or curtailment of or interference with the construction
on or any use of any portion of the Leased Premises or any part thereof
including eviction, (viii) any change, waiver, extension, indulgence or other
action or omission or breach in respect of any obligation or liability of or by
Landlord or Tenant, (ix) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceedings
relating to Landlord, Tenant or any other person, or any action taken with
respect to this Lease by any trustee or receiver of Landlord, Tenant or any
other person, by any court, in any such proceeding, (x) any claim that Tenant
has or might have against any person, including, without limitation, Landlord or
any vendor, manufacturer, contractor of or for any portion of the Premises, (xi)
any invalidity or unenforceability or illegality or disaffirmance of this Lease
or any provision thereof or hereof against or by Landlord or Tenant, (xii) the
impossibility or illegality of performance by Landlord, Tenant or either of
them, (xiii) any action by any court, administrative agency or other
governmental authority, (xiv) any defect or delay in the construction of the
Building or any failure of the Building to be constructed or (xv) any other
cause or circumstances whether similar or dissimilar to the foregoing and
whether or not Tenant shall have notice or knowledge of any of the foregoing.
Tenant hereby specifically waives any and all rights arising from or in
connection with any occurrence whatsoever which may now or hereafter be
conferred upon it by law (x) to surrender or terminate this Lease or (y) entitle
Tenant to any abatement, reduction, suspension or deferment of the Rent.


13.2 True Lease. Landlord and Tenant agree that this Lease is a true lease and
does not represent a financing arrangement. Each party shall reflect the
transaction represented hereby in all applicable books, records and reports
(including income tax filings) in a manner consistent with ''true lease"
treatment rather than "financing" treatment.


13.3 Tenant's Obligations Not Effected by Landlord's Bankruptcy. Tenant shall
remain obligated under this Lease in accordance with its terms and shall not
take any action to terminate, rescind or avoid this Lease, notwithstanding any
bankruptcy, insolvency, reorganization,



--------------------------------------------------------------------------------



liquidation, dissolution or other proceeding affecting Landlord or any action
with respect to this Lease which may be taken by any trustee, receiver or
liquidator or by any court.


14. DISCHARGE OF LIENS.


14.1 Payment or Transfer to Cash or Bond. If any construction liens or
mechanic's liens are recorded against the Premises based upon any act of Tenant
or anyone claiming through Tenant, Tenant shall, within thirty (30) days after
receipt of Notice thereof, cause such lien to be paid and discharged or shall
transfer such lien to cash or bond and cause the same to be discharged of record
from the Premises.


14.2 Prohibition on Liens against Landlord's Interest. Notice is hereby given,
and Tenant shall cause all construction contracts to which it is a party to so
provide, that (a) Landlord shall not be liable for any labor, materials or
services furnished or to be furnished at the direction of Tenant, (b) all
contractors, materialmen, suppliers and vendors performing any work and/or
delivering any materials to the Premises for or on behalf of Tenant shall not
look to Landlord, the Premises or any of Landlord's other assets for payment
therefor, and (c) no mechanic's, materialmen's or other lien for any such labor,
materials or services shall attach to or affect the rights or interests of
Landlord in this Lease or to any interest in the Premises or any part thereof or
any rentals therefrom.


15. ENTRY ON PREMISES BY LANDLORD


15.1 General. Tenant shall, following reasonable prior notice and accompanied by
a representative of Tenant, permit Landlord and its authorized representatives
and designees to enter the Premises (including the Buildings) for the purposes
of (a) inspecting the same, (b) monitoring Tenant's compliance with the terms
and conditions of this Lease, (c) posting notices to protect its rights, (d) to
the extent Landlord is obligated to perform under the provisions of this Lease
or which may be necessary in case of emergency or by reason of Tenant's failure
to make any repairs or perform any work which Tenant is obligated to perform
hereunder, and (f) exercising any of its rights or performing any of its
obligations under this Lease.


15.2 Showing to Prospects. Landlord and its designees also shall have the right
to enter the Buildings at all reasonable times, upon twenty-four (24) hour
advance notice and accompanied by a representative of Tenant, for the purpose of
showing the Buildings to mortgagees or to prospective purchasers of Landlord's
interests in the Buildings or any part thereof and, during the two (2) years
prior to the expiration of the Term, for the purpose of showing the same to
prospective tenants. In either event described in Sections 15.1 and 15.2,
Landlord shall use reasonable efforts to avoid unreasonable interference with
Tenant's business.


15.3 No Rise to Claims by Tenant. Subject to the terms of this Lease, Landlord's
entry shall be permitted without the same constituting (a) a forcible or
unlawful entry into, or a detainer, of the Buildings, (b) a constructive
eviction of Tenant in whole or in part, (c) a nuisance, or (d) a breach of this
Lease.


16. COMPLIANCE WITH LAWS.


Tenant shall promptly comply (and shall cause the Premises and use thereof to
comply), at its own expense, with (a) all present and future legislative,
judicial and administrative statutes, codes, laws, acts, ordinances, orders,
judgments, decrees, injunctions, decisions, rules, resolutions, restrictions,
regulations and requirements (collectively, "Laws") of all federal, state,
county, municipal and other governments, and all courts, departments,
commissions, boards, bureaus,



--------------------------------------------------------------------------------



agencies, authorities, offices, officials and officers thereof ("Governmental
Authorities"), and (b) all orders, rules and regulations ("Orders") of the
National and Local Boards of Fire Underwriters or any other body or bodies
exercising similar functions ("Insurance Boards"), in each case to the extent
resulting from the use of the Premises (or any portion thereof) by Tenant or any
other Tenant Party.


17. SURRENDER OF PREMISES; HOLDING OVER


17.1 Tenant shall, on the Termination Date, immediately and peaceably quit and
surrender the Premises to Landlord or its designee, without fraud or delay,
broom clean and in good working order, condition and repair, ordinary wear and
tear, Landlord's uncorrected responsibilities and casualty and/or condemnation
excepted, free and clear of all tenancies, occupancies, liens, charges,
encumbrances and other defects in leasehold title, except those caused by
Landlord or to which Landlord has consented in writing. Tenant shall, upon the
Termination Date, remove all of Tenant's trade fixtures, equipment and other
personal property located on the Premises ("Tenant's Equipment'') from the
Premises and completely repair all damage to the Premises or to any part thereof
caused by such removal. All Tenant's Equipment which remains on the Premises
after the Termination Date conclusively shall be deemed to have been abandoned
and Landlord may, at its option (but subject to the rights of third parties),
either cause such property to be placed into public storage for Tenant's
account, retain the same as its own property or otherwise dispose of the same,
in any case at Tenant's sole expense.


17.2 Any holdover after the expiration of the Term shall be construed as a
tenancy at sufferance on the same terms and conditions as contained in this
Lease, insofar as the same are applicable to a month-to-month tenancy, except
that monthly Base Rent and Additional Rent shall be two hundred percent (200%)
of the monthly Base Rent and Additional Rent for the last full month of the
Term.


18. ASSIGNMENT AND SUBLETTING.


18.1 General Restriction. Except as otherwise provided in this Section 18,
Tenant shall not assign this Lease or any right or interest therein without the
prior written consent of Landlord. It shall be a condition of any assignment of
Tenant's interest in this Lease that the assignee shall execute an instrument in
writing unconditionally assuming and agreeing to perform and observe all
covenants and conditions to be performed and observed by Tenant under this Lease
from and after the effective date of such assignment. For purposes of this
Section 18 and except as hereinabove contained, the sole criteria upon which
Landlord may base its decision to grant or deny its consent to any assignment
shall be as follows: (i) the use to be made of the Premises by the proposed
assignee, and (ii) the financial strength of the proposed assignee (which
financial strength of such proposed assignee as of the date of the proposed
assignment, must be equal to or better than Tenant's financial strength was as
of June 30, 2019). Notwithstanding any assignment or subletting by the Tenant
under this Lease, the Tenant shall not be released from any obligations of this
Lease by virtue of such assignment or subletting.


18.2 Subleasing. Tenant, and its successors and assigns, shall have the
unrestricted right to sublet the Premises, in whole or in part, but only for a
term or terms which shall expire prior to the expiration of the Term of this
Lease, and provided that each such sublease shall be subject and subordinate to
the rights of Landlord hereunder.


18.3 Mortgaging of Leasehold Interest. Tenant shall not mortgage or pledge this
Lease, or any right or interest therein, without the prior written consent of
Landlord. Landlord agrees that if such a lien holder shall give written notice
to Landlord of its name and address, together with a copy of the instrument
under which such lien holder acquired an interest in the Lease, then Landlord,
in the event of Tenant's default, shall give notice to such holder at said
address when any notice of



--------------------------------------------------------------------------------



default is given to Tenant and shall permit such holder (i) to cure any default
of Tenant hereunder and (ii) to enter into a direct lease with Landlord for the
remainder of the term of this Lease on the same terms as those set forth in this
Lease.


18.4 Use by Related Corporations. Tenant may, without Landlord's written
consent, permit any corporations or other business entities which control, are
controlled by, or are under common control with Tenant ("Related Corporations")
to use or occupy the whole or any part of the Premises for any of the purposes
permitted to Tenant. Such use or occupancy shall not be deemed to vest in any
such Related Corporation any right or interest in this Lease or in the Premises,
nor shall such use or occupancy release, discharge or modify any of Tenant's
obligations hereunder.


18.5 Certain Transfers Permitted. Tenant may, upon written notice to Landlord
but without Landlord's written consent, assign or transfer its entire interest
in this Lease and the leasehold estate hereby created or sublet the whole or any
part of the Premises on one or more occasions to a "subsidiary" or "affiliate"
of Tenant or to a "successor corporation" of Tenant, as such terms are
hereinafter defined. A "subsidiary" of Tenant shall mean any corporation or
other business entity not less than 50% of whose outstanding voting stock or
beneficial interests shall at the time be owned, directly or indirectly, by
Tenant or by one or more of its subsidiaries. An "affiliate" of Tenant shall
mean any corporation or other business entity which, directly or indirectly,
controls or is controlled by or is under common control with Tenant. A
"successor corporation" shall mean (i) a corporation or other business entity
into which or with which Tenant, or its corporate successors or assigns, is
merged or consolidated, in accordance with applicable statutory provisions for
the merger or consolidation of corporations or other business entities, provided
that by operation of law or by effective provisions contained in the instruments
for merger or consolidation the liabilities of the corporations or business
entities participating in such merger or consolidation are assumed by the
corporation or business entity surviving such merger or consolidation; or (ii) a
corporation or other business entity acquiring this Lease and the Premises
hereby demised, the good-will and all or substantially all of the other property
and assets of Tenant or its corporate successors or assigns, and assuming all or
substantially all of the liabilities of Tenant or its corporate successors or
assigns; or (iii) any successor to a successor corporation or business entity
becoming such by either of the methods described above in clauses and (ii).
Acquisition by Tenant, or its corporate successors or assigns of a substantial
portion of the assets, together with the assumption of all or substantially all
the obligations and liabilities of any corporation or business entity, shall be
deemed a merger of such corporation or business entity into Tenant for purposes
of this Section. Notwithstanding any assignment, transfer or assumption of any
obligations by a subsidiary, affiliate or successor corporation, under this
Section 18.5, as the case may be, Tenant shall remain liable for the performance
of all the terms, conditions and covenants of this Lease, unless Landlord agrees
to the contrary in writing.


19. CONVEYANCES OF LANDLORD'S INTERESTS IN THE PREMISES; LANDLORD'S MORTGAGES;
SUBORDINATION.


19.1 Subordination.


(a) At Landlord's option, this Lease shall be automatically subordinated to any
existing mortgages covering the Premises, any extension or renewal thereof, or
to any new mortgages which may be placed thereon from time to time. Tenant
shall, by no later than ten (10) days after written request of Landlord, execute
whatever instruments may be required by any such lender to confirm and further
memorialize such subordination. Tenant Shall, at any time during the term of
this Lease,



--------------------------------------------------------------------------------



upon request of Landlord's lender, execute any amendments to this Lease
reasonably requested by any such lender.


(b) If any mortgage is foreclosed or sold in execution of a judgment, or
Landlord's interest under this Lease is conveyed or transferred by deed or
assignment in lieu of foreclosure: (i) no person which, as a result of any of
the foregoing, has succeeded to the interest of Landlord in this Lease and none
of the successors or assigns of such person (any such person, and his, her, or
its successors and assigns, being hereinafter called a "Successor") shall be
liable for any default by Landlord or any other matter that occurred before the
date the Successor succeeded to Landlord's interest in this Lease nor shall the
Successor be bound by or subject to any offsets or defenses that Tenant may have
against any predecessor in interest of Successor; upon request of any Successor,
Tenant shall attorn as Tenant under this Lease subject to the provisions of this
subsection (b), to the Successor and shall execute and deliver such instruments
as may be necessary or appropriate to evidence such attornment within ten (10)
days after receipt of a written request to do so; and (iii) no Successor shall
be bound to recognize any prepayment by more than thirty (30) days of any Base
Rent, Additional Rent or other sum payable under this Lease or any amendment or
modification of this Lease made without the consent of the then current
Successor if required under the mortgage held by such Successor.


(c) Tenant agrees to give any such Successor, in the same manner as notices are
required to be given under this Lease, a copy of any notice of default served
upon the Landlord, provided that before such notice, Tenant has been notified in
writing (by way of notice of assignment of rents and leases, or otherwise) of
the address for giving such notices. Tenant further agrees that if Landlord
shall have failed to cure the default within the time provided for in this
Lease, then the Successor shall have an additional sixty (60) days within which
to cure the default or if the default cannot be cured within that time, then
such additional time as may be necessary to cure the default (including, but not
limited to, commencement of foreclosure, termination, ejectment, or default
proceedings, if necessary, to effect such cure) in which event this Lease shall
not be terminated while such remedies are being diligently pursued.


No Restriction on Landlord's Right to Sell or Convey. Nothing contained in this
Lease shall be deemed in any way to limit, restrict or otherwise affect
Landlord's absolute right at any time and from time to time to convey, sell,
assign, encumber or otherwise transfer all or any portion of Landlord's
interests in the Premises (subject to this Lease) or to assign, pledge or give a
security interest in all or any portion of its interest in this Lease and/or in
all or any portion of the Rent.


20. DEFAULT PROVISIONS.


20.1 Defaults by Tenant. Each of the following shall constitute a material
breach of this Lease and an event of default by Tenant ("Event of Default")
hereunder:


(a) Tenant's failure to pay any installment of Rent within ten (10) days of
receipt of Notice of non-payment; or


(b) Tenant violates, breaches or fails to comply with any other term, condition
or provision of this Lease, and Tenant fails to cure such violation, breach or
non-compliance within thirty (30) days after Notice from Landlord specifying
such violation, breach or non­compliance; provided, however, if such violation,
breach or non-compliance (excluding the non-payment of any sum due Landlord
hereunder) cannot reasonably be cured within such thirty (30) day period and
Tenant commences such cure promptly upon receipt of such notice and thereafter
diligently and continuously takes such action as may be necessary to effect such
cure, then Tenant shall have such longer period of time as may be reasonably
necessary to cure such violation, breach or non-compliance, it being understood
that the cure provisions of this Subsection 20.l(b) shall not apply to any of
the other Events of Default provided for in this Section 20.1; or





--------------------------------------------------------------------------------



(c) If Tenant (a "Debtor") shall file a voluntary petition in bankruptcy or
shall be adjudicated a bankrupt or insolvent or shall file any petition or
answer seeking any reorganization, arrangement, recapitalization, readjustment,
liquidation, dissolution or similar relief under any present or future federal
bankruptcy code or any other present or future applicable Law ("Bankruptcy
Law"), or shall seek or consent to or acquiesce in the appointment of any
trustee, custodian, receiver or liquidator of such Debtor or of all or any
substantial part of its properties or of Tenant's interests in the Premises or
any portion thereof, or shall make an assignment for the benefit of creditors,
or shall admit in writing its inability to pay its debts generally as the same
become due; or


(d) If, within ninety (90) days after the commencement of any proceedings
against any Debtor seeking any reorganization, arrangement, recapitalization,
readjustment, liquidation, dissolution or similar relief under any Bankruptcy
Law, such proceedings shall not have been finally vacated and dismissed; or if,
within ninety (90) days after the appointment, without the consent or
acquiescence of any Debtor, of any trustee, custodian, receiver or liquidator of
such Debtor or of all or any substantial part of its property or of Tenant's
interests in the Premises or any portion thereof, such appointment shall not
have been finally vacated and dismissed; or if, within ninety (90) days after
the levying or fixing of any order or writ of execution, warrant, attachment or
garnishment against Tenant's interests in the Premises or any portion thereof,
or against any Debtor, such order or writ shall not have been finally vacated
and dismissed.


20.2 Landlord's Remedies. Upon the occurrence of any Event of Default by Tenant
and at any time thereafter, Landlord may (from time to time), but shall not be
required to, exercise any one or more of the following remedies, in addition to
any others now or hereafter available to Landlord at law or in equity, without
such exercise being deemed (a) an acceptance of surrender of the Premises, (b) a
discharge of Tenant from liability hereunder, or (c) a termination of this Lease
(which only may occur by Landlord's giving the notice referred to in Subsection
20.2(e) below):


(a) Re-enter and repossess the Premises or any part thereof by all lawful means,
and dispossess and remove Tenant and all other Persons and property from the
Premises, without liability therefor or for any loss or damage occurring in
connection therewith and without being deemed guilty of trespass and without
prejudice to any remedies which otherwise may be available to Landlord. In no
event shall any re-entry be deemed an acceptance of surrender of the Premises
and/or this Lease or construed as an election on Landlord's part to terminate
this Lease (which only may occur by Landlord's giving the notice referred to in
Subsection 20.2(e) below); nor shall it absolve or discharge Tenant from
liability under this Lease. Notwithstanding any such re-entry, or reletting
pursuant to Subsection 20.2(b) below, Landlord may, at any time thereafter,
elect to terminate this Lease for any previous or any future Event of Default.


(b) Attempt to re-let the Premises or any part thereof in the name of Landlord,
Tenant or otherwise, for such term or terms (which may be greater or less that
the period, which would otherwise have constituted the balance of the Term) and
on such conditions (which may include concessions or free rent) as Landlord, in
its sole and absolute discretion, may determine, and collect and receive the
rent therefor. In no event, however, shall Landlord be under any obligation to
re-let the Premises or any part thereof, except that Landlord shall make
reasonable efforts to do so and to mitigate its damages, and, subject to the
foregoing, Landlord shall in no way be responsible or liable for any failure to
re-let or for any failure to collect any rent due upon any such re-letting.
Landlord, at Landlord's option, may make such renovations and repairs and other
physical changes in and to the Premises as Landlord, in its sole and absolute
discretion, considers advisable or necessary in connection with any such
re-letting or proposed re-letting, without relieving Tenant of any liability
under this Lease or otherwise affecting any such liability. In no event shall
Tenant be entitled to receive any proceeds of any re-letting, even if they
exceed the sums payable by Tenant hereunder.






--------------------------------------------------------------------------------



(c) Bring suit to recover possession of the Premises and/or to collect all Rent
and other sums and charges payable by Tenant hereunder and/or to specifically
enforce any provision hereof and/or to seek damages.


(d) Collect, by suit or otherwise, each installment of Rent (together with other
sums payable by Tenant hereunder) as they became due, and/or any deficiency (the
"Deficiency") between the Rent and the net proceeds of any re-letting of the
Premises (after first deducting from any re-letting proceeds all of Landlord's
expenses in connection with such re­ entry and/or re-letting, including, without
limitation, all repossession costs, brokerage and management commissions,
operating expenses, reasonable attorneys' fees and disbursements, alteration
costs and other expenses of preparing the Premises for such re-letting). In any
proceeding to enforce its rights and remedies under this Lease, Landlord shall
be entitled to collect all costs and expenses incurred by Landlord, including,
without limitation, attorneys' fees and experts' fees. Landlord shall be
entitled to recover all such amounts monthly or as the same shall arise and no
suit to collect such amounts for any period shall prejudice Landlord's right to
collect such amounts for any prior or subsequent period by a similar proceeding.
Alternatively, Landlord shall have the right to accumulate such amounts and sue
to recover the same from time to time as Landlord may determine. Except as
expressly set forth herein, in no event shall Tenant be entitled to a credit in
respect of any proceeds from any re-letting and then only to the extent that
such proceeds are actually received by Landlord.


(e) Landlord may enter upon the Premises and take such action, incur such
expenses and employ such counsel as may be necessary or desirable therefor, all
without waiving or curing Tenant's default in failing to do the same.


(f) Even if Landlord has previously exercised one or more other rights, Landlord
may thereafter elect to exercise all other rights enumerated above or otherwise
available under this Lease or applicable law, and/or Landlord may give Notice to
Tenant stating that this Lease shall terminate on the date specified in such
Notice, in which event Tenant shall remain liable for damages as provided in
this Subsection 20.2(f). Upon any termination of this Lease, Tenant shall
immediately quit and peaceably surrender the Premises to Landlord in the
condition required by Section 20.1 above. If Tenant remains in possession or
occupancy after termination of this Lease, it shall become a holdover tenant
under a tenancy at sufferance. At any time after termination of this Lease,
Landlord shall be entitled to recover an amount equal to the sum of (i) all
amounts due Landlord hereunder through the termination, together with interest
thereon at the lesser of highest lawful rate of interest and 6% per annum, plus
(ii) the then present worth (computed on the basis of applying a discount rate
of 6% per annum) of the amount by which the Rent during what would have been the
balance of the Term exceeds the amount of such rental loss that Tenant proves
reasonably could have been avoided, plus (iii) any other sums necessary to
compensate Landlord for all of the damages proximately caused by Tenant's
failure to perform its obligations hereunder. For the purposes of this
Subsection 20.2(e), Additional Rent for each remaining Lease Year during what
would have been the balance of the Term shall be deemed to be the amount of
Additional Rent payable by Tenant for the most recent twelve full calendar
months immediately preceding the termination (or, if there have not been twelve
full calendar months following the Rent Commencement Date, for the number of
full calendar months since the Rent Commencement Date projected over a twelve
month period), prorated for any partial Lease Year. Upon any termination of this
Lease, Landlord shall be entitled to retain all monies, if any, previously paid
by Tenant as rental advances, security or otherwise, but such monies shall be
credited by Landlord against any Rent or other damages to which Landlord is
entitled hereunder.


20.3 Waivers by Tenant. Tenant, for and on behalf of itself and all Persons
claiming by, through or under Tenant (including, without limitation, Tenant's
trustee-in-bankruptcy and all of Tenant's creditors), hereby expressly waives,
so far as permitted by law, any and all rights which Tenant and all such Persons
have to (a) have a jury determine any issue in dispute between Landlord



--------------------------------------------------------------------------------



and Tenant, (b) redeem the Premises or any portion thereof, (c) re-enter or
repossess the Premises or any portion thereof, and (d) restore the operation of
this Lease after Tenant shall have been dispossessed by a judgment, writ or
other court order, or after any re­ entry or repossession by Landlord, or after
any termination of this Lease, whether such dispossession, re-entry or
termination shall be by operation of law or pursuant to the provisions of this
Lease. The terms "enter", "re-enter", "entry" or "re-entry", as used in this
Lease, are not and shall not be deemed to be restricted to their technical legal
meanings.


20.4 Application of Funds. If, following the occurrence of any Event of Default
hereunder, Landlord elects not to terminate this Lease or if this Lease shall
terminate as a result of or while there exists an Event of Default hereunder,
any funds (including interest earned thereon, if any) then held by Landlord or a
Landlord's mortgagee in which Tenant has an interest may be applied by Landlord
for the purposes of curing any Event of Default and/or to pay any damages to
which Landlord is entitled hereunder. If this Lease is terminated, the balance
remaining, if any, shall be paid to Tenant.


20.5 Defaults of Landlord. Should Landlord be in default under the terms of this
Lease, Landlord shall cure such default within thirty (30) days after written
notice of such default from Tenant, or in the event such default is of such a
character as to require more than thirty (30) days to cure, Landlord shall
commence such cure within said thirty (30) days and thereafter use due diligence
to cure such default. No purported default by Landlord hereunder shall allow or
permit Tenant to recover any damages or create any right of offset, rent
abatement or delayed payment of any kind or any delay or avoidance of any
performance of any obligations hereunder or to terminate this Lease, and
Tenant's sole remedy for a Landlord default shall be an action for specific
performance or injunction as the case may be.


21. ESTOPPEL CERTIFICATES. At any time during the Term, each party shall, within
ten (10) days after the other party's request, accurately complete, execute and
return to the other party an estoppel certificate concerning the status and
business terms of this Lease as each party may reasonably request. All such
statements and/or certificates may be conclusively relied upon by either party
and/or any purchaser, encumbrancer, or lender of a party's interest in the
Premises.


22. BROKERAGE. Tenant warrants to Landlord that Tenant dealt and negotiated
solely with Landlord for the Lease and with no other broker, firm, company or
person, except Cushman & Wakefield I Commercial Property Southwest Florida, LLC
and SW Management and Realty, LLC ("Brokers"). SW Management Realty, LLC is an
affiliate of Landlord and Seagate. Tenant (for good and valuable consideration)
shall indemnify and hold Landlord harmless from and against any and all claims,
suits, proceedings, damages, obligations, liabilities, counsel fees, costs,
losses, expenses, orders and judgments imposed upon, incurred by or asserted
against Landlord by reasons of the falsity or error of its own aforesaid
warranty. Landlord shall be solely responsible for all commissions due to
Brokers.


23. QUIET ENJOYMENT. Landlord covenants that Tenant, upon paying all Rent as
provided herein and upon complying with all of its other obligations hereunder,
shall lawfully and quietly hold, occupy and enjoy the Premises during the Term
without hindrance or molestation by Landlord or by anyone lawfully claiming by,
through or under Landlord, subject, however, to the terms and conditions of this
Lease.


24. ADDITIONAL REPRESENTATIONS AND WARRANTIES.


24.1 Tenant hereby represents and warrants to Landlord that (a) the person
executing and delivering this Lease on Tenant's behalf has been duly authorized
to do so, (b) Tenant has full power, right and legal capacity to enter into this
Lease and to fully perform all of its obligations hereunder, (c) if Tenant is
other than an individual, the exercise of such rights and powers has been duly



--------------------------------------------------------------------------------



authorized by all requisite actions (and consented to by all necessary third
parties, if any), and (d) this Lease is binding upon Tenant in accordance with
its terms.


24.2 Landlord represents and warrants to Tenant that (a) the person executing
and delivering this Lease on Landlord's behalf has been authorized to do so, (b)
it has full power, right and authority to enter into this Lease and (subject to
Landlord's acquisition of the Land) to fully perform all of its obligations
hereunder, (c) the exercise of such rights and powers has been duly authorized
by all requisite actions (and consented to by all necessary third parties), (d)
this Lease is binding upon Landlord in accordance with its terms, (e) there are
no pending or, to the best of its knowledge, threatened condemnation proceedings
affecting all or any portion of the Premises, and (:f) upon its acquisition of
the Land, Landlord will be the sole owner in fee simple of the Premises.


25. LIMITATION OF LIABILITY. Tenant agrees that (a) the obligations of Landlord
under this Lease do not constitute personal obligations of Landlord or of any
members, directors, officers, partners or shareholders of Landlord, (b) Tenant
and all Persons claiming by, through or under Tenant shall look solely to
Landlord's interests in the Premises, and not to any other assets of Landlord or
any of its members, officers, directors, partners or shareholders for
satisfaction of any liability of Landlord with respect to this Lease, and (c)
Tenant shall not seek recourse against any of such members, directors, officers,
partners or shareholders or against any of their personal assets or any of
Landlord's other assets for such satisfaction.


26. CONSENTS. Each of Landlord and Tenant agrees that with respect to any
approval or consent required of it under this Lease as to which such party has
expressly agreed that it may not unreasonably withhold or delay such consent or
approval, it shall, within thirty (30) days after receipt of any request for
consent or approval (except when another response time is specified in this
Lease, in which event such other time shall govern), respond in writing either
granting or denying the same and, if denied, stating therein with particularity
the basis for such denial. Failure to timely deny any such request shall be
deemed to be an approval thereof No consent or approval by Landlord or Tenant
shall be deemed to waive or render unnecessary such party's consent or approval
of any subsequent similar act by the other party.


27. RECORDING. Tenant shall not record this Lease without the written consent of
Landlord; however, upon the request of either party hereto the other party shall
join in the execution of memorandum or so called "short form" of this Lease for
the purpose of recordation. Said memorandum or short form of this Lease shall
describe the parties, the Premises and the term of this Lease and shall
incorporate this Lease by reference.




28. ENVIRONMENTAL LIABILITIES.


28.1 Unless the context otherwise specifies or requires, the following terms
shall have the meanings herein specified:


(a) "Environmental Law" means any federal, state or local law, statute,
ordinance, rule, regulation, judgment or order concerning environmental quality,
health, environmental hygiene or safety and/or the protection of, or regulation
of the discharge of Hazardous Materials into the air, ground or water, including
without limitation, the Resource Conservation and Recovery Act of 1976, 42
U.S.C. Section 6901 et seq. ("RCRA"), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C., Section 9601 et seq.
("CERCLA"), and the Hazardous Materials Transportation Act, U.S.C. Section 1801,
et. seq. ("HMTA"), as all of the foregoing shall be amended from time to time,
and all rules, regulations and guidelines promulgated or adopted pursuant
thereto.






--------------------------------------------------------------------------------



(b) "Hazardous Materials" means and includes (i) those substances included
within the definitions of "hazardous substances", "hazardous materials",
"hazardous waste", "toxic substances", "solid waste", "pollutants" or
"contaminants" in CERCLA, RCRA, and HMTA, (ii) asbestos, (iii) polychlorinated
biphenyls, (iv) any substance the presence of which on the Premises is
prohibited or regulated by any Environmental Law, (v) any petroleum, including
crude oil, petroleum hydrocarbons or any fraction thereof, and all other
petroleum-based products, (vi) underground storage tanks, (vii) any natural gas
or natural gas product, (viii) urea formaldehyde foam insulation, (ix)
polychlorinated biphenyls, (x) freon and other chlorofluorocarbons, and (xi) any
other substance which by any Environmental Law requires special handling or
notification of any federal, state or local governmental entity in its
collection, storage, treatment, or disposal.


(c) "Hazardous Materials Contamination" means the dumping, discharge, disposal,
release, seepage, emission, leakage, use, manufacture and/or generation of
Hazardous Materials in violation of Environmental Law into, from, under, above,
around, at, in, or onto, or the contamination of (i) the Buildings, (ii) any
other portion of the Premises, (iii) any groundwater, air or other elements
under, above, around, at, in, or on the Premises, or (iv) any other property, as
a result of Hazardous Materials at any time (whether before or after the date of
this Lease) emanating from the Buildings or other portions of the Premises.


28.2 Tenant covenants that is shall not cause (nor permit any Tenant Party to
cause) any Hazardous Materials to be dumped, placed, stored, manufactured,
generated, held, used, located, leaked, discharged, released, seeped, emitted or
disposed of into, from, on, under, above, around, in or at the Premises or any
part thereof, in violation of Environmental Law without the prior written
consent of Landlord; provided, however, that Landlord hereby consents to
Tenant's proper storage (in incidental quantities) and proper use in the
Buildings of those supplies which are commonly and routinely used for general
office purposes (such as copier toner, liquid paper, glue, ink and common
household cleaning materials) and in connection with Tenant's intended use of
the Premises, provided such storage and use comply with all laws regulating any
such supplies, including, without limitation, all Environmental Laws. Tenant
shall provide written notice to Landlord promptly upon Tenant's acquiring
knowledge of the improper use, presence or storage of any Hazardous Materials in
violation of Environmental Law at, under, above, around, in or on the Premises
or any Hazardous Materials Contamination, and shall include with such notice all
other information and materials relating thereto. Upon any breach of the first
sentence of this Section 28.2, Tenant shall promptly comply with all
Environmental Laws requiring the removal, treatment and/or disposal of such
Hazardous Materials or Hazardous Materials Contamination and provide Landlord
with satisfactory evidence of such compliance.


28.3 Landlord shall have the right (but not the obligation), without in any way
limiting Landlord's other rights and remedies under this Lease, to enter upon
the Premises and/or to take such other actions as it deems necessary or
advisable to investigate, clean up, remove, resolve or minimize the impact of,
or otherwise deal with, any actual or suspected breach by Tenant of its
obligations under this Section 28. All costs and expenses incurred by Landlord
in the exercise of its rights under this Section 28 in the event of such an
actual breach shall be payable by Tenant as Additional Rent within thirty (30)
days following written demand therefor.


28.4 Tenant shall defend, indemnify and hold harmless Landlord for, from and
against any and all claims, judgments, damages, penalties, fines, costs,
liabilities and losses (including, without limitation, diminution in the value
of the Premises, remediation expenses, damages for the loss or restriction of
use or rentable or useable space or of any amenity of the Premises or any other
portion of the Premises, sums paid in settlement of claims, reasonable
attorneys' fees, consultant fees, expert fees and costs of investigation) which
arise during or after the Term directly or indirectly from Tenant's breach of
its obligations under this Section 28. Notwithstanding the foregoing, Tenant
shall have no responsibility whatsoever for, and Landlord shall indemnify and
hold harmless from and against any and all loss, damages, cost or expense
arising out of or relating to (i) any Hazardous Materials Contamination existing
prior to the Delivery Date; (ii) any Hazardous Materials Contamination emanating
from outside the Premises; and (iii) any Hazardous Materials



--------------------------------------------------------------------------------



Contamination not caused by the act or omission of Tenant or any Tenant Party or
by Tenant's breach of this Lease.


28.5 The provisions of this Section 28 shall survive the Termination Date or the
earlier termination of this Lease.


28.6 RADON GAS: Radon is a naturally occurring radio-active gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.


29. RIGHT OF FIRST OFFER. Provided that no Event of Default shall have occurred
and be continuing hereunder, from the Delivery Date and until the first (1s
anniversary of the Delivery Date, if Landlord decides to sell the Premises,
Landlord will notify Tenant of such decision so that Tenant has an opportunity
to submit an offer to Landlord (if Tenant so desires). However, the Tenant is
not obligated to purchase the Premises and Landlord is not obligated to sell to
or otherwise negotiate with Tenant for a sale of the Premises. This Section 29
only obligates Landlord to notify the Tenant of Landlord's desire to sell
Premises (if Landlord elects to sell the Premises during the first year after
the Delivery Date) so that Tenant is placed on notice that the Premises is
available for sale.


30. MISCELLANEOUS.


30.1 Time Periods. Time is of the essence of this Lease and each and every
provision hereof. All references to days hereunder refers to calendar days,
however, if the time for the performance of any obligation hereunder expires on
a day other than a business day (any day other than a Saturday, Sunday or state
or federal legal holiday), the time for performance shall be extended to the
next succeeding day which is a business day.


30.2 No Merger Upon Surrender. No surrender or termination of this Lease, other
than one occurring at the natural end of the Term, shall operate as a merger of
Landlord's and Tenant's estates in the Premises, but instead shall, at
Landlord's option, either terminate any or all existing subleases or act as an
assignment to Landlord of any or all of the same. There shall be no merger of
this Lease nor of the leasehold estate created hereby with the fee estate or any
other leasehold estate in or of the Premises by reason of the fact that the same
entity may acquire or hold or own: (a) this Lease or such leasehold estate or
any interest therein; and (b) the fee estate or ownership of any of the Premises
or any interest therein. No such merger shall occur unless and until all persons
having any interest in: (a) this Lease or such leasehold estate; and (b) the fee
estate or any other leasehold estate in the Premises including, without
limitation, Lender's interest therein, shall join in a written, recorded
instrument effecting such merger.


30.3 No Partnership. Nothing contained in this Lease shall be deemed or
construed as creating a partnership, joint venture, principal and agent, or any
other relationship between Landlord and Tenant, other than that of lessor and
lessee, or cause Landlord to be responsible in any way for the debts or
obligations of Tenant.


30.4 Attorney's Fees. In the event suit is brought or an attorney is retained by
either party to this Lease to enforce the terms of this Lease or to collect for
the breach hereof or for the interpretation of any provision herein in dispute,
the prevailing party shall be entitled to recover, in addition to any other
remedy, reasonable attorneys' fees, court costs, costs of investigation and
other related expenses incurred in connection therewith.


30.5 Non-Waiver. Landlord's rights, powers and remedies hereunder or at law or
in equity are cumulative and non-exclusive, and each may be pursued singularly,
consecutively or concurrently



--------------------------------------------------------------------------------



with any others. No remedial action taken hereunder by or on behalf of Landlord
shall constitute a cure or waiver of, or an election of remedies with respect
to, any default hereunder, or waive or modify any notice thereof, or otherwise
prejudice any rights, powers or remedies of Landlord hereunder or at law or in
equity. Failure or delay of Landlord to exercise any right hereunder or to
enforce any breach hereof shall not operate as a waiver of such right or breach
or of any other right or breach.


30.6 Integration. This Lease represents the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings of the parties concerning the same. No provision of this
Lease shall be waived or altered or otherwise amended except pursuant to an
instrument in writing signed by the party to be charged and no consent to any
departure by any party from the provisions of this Lease shall be effective
pursuant to an instrument in writing signed by the party who is claimed to have
so consented and then such consent shall be effective only in the specific
instance and for the specific purpose for which given. No course of dealings
between the parties shall operate as a waiver.


30.7 Notices. All notices, demands and other communications required or
permitted to be given under the terms of this Lease ("Notices") shall be in
writing and delivered by hand or sent by nationally recognized overnight
delivery service (such as FedEx), addressed as follows:


Notices to Landlord:   Seagate Alico I, LLC
Attn: William G. Price, Jr., Manager
12801 Commonwealth Drive, Unit 12
Fort Myers, FL 33913


Notices to Tenant:   NeoGenomics Laboratories, Inc.
Attn: General Counsel
12701 Commonwealth Drive, Suite 9
Fort Myers, FL 33913




or at such other address as a party may from time to time designate by Notice to
the other party. Notice personally delivered shall be deemed given on the date
of delivery. Any notice sent by overnight delivery service shall be deemed given
one (1) business day following the date such Notice was properly deposited,
prepaid, with the delivery service for delivery the following business day.


30.8 Savings Clause. Unenforceability for any reason of any provision of this
Lease shall not limit or impair the operation or validity of any other provision
of this Lease; provided, however, that in lieu of such unenforceable provision,
there shall be added automatically as a part of this Lease a provision as
similar in terms to such unenforceable provision as may be possible and be
enforceable.


30.9 Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Florida.


30.10 Recitals; Headings; Interpretation. The Recitals set forth on page 1, and
each Exhibit hereto, are incorporated in this Lease. The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Lease. This Lease shall be construed
according to its fair meaning and neither for nor against any party hereto
irrespective of which party caused the same to be drafted. Each of the parties
acknowledges that it has been, or has had the opportunity to be, represented by
an attorney in connection with the preparation and execution of this Lease, and
that this Lease accurately and completely reflects the reasonable expectations
of such party.





--------------------------------------------------------------------------------



30.11 Successors and Assigns. Subject to the provisions of Section 18 above,
this Lease shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Except as expressly provided
herein, no person or entity other than the parties hereto shall obtain any
rights or benefits under or by virtue of this Lease.


30.12 Execution. This Lease may be executed in counterparts, and any set of
counterparts containing original signatures of both Landlord and Tenant shall
constitute an original agreement for all purposes.


30.13 Waiver of Technical Defenses as to Execution. Each party agrees that it
will not raise or assert as a defense to any obligation under the Lease or make
any claim that the Lease is invalid or unenforceable due to any failure of this
document to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and each party hereby waives the right to assert any
such defense.


30.14 Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in
any action, proceeding or counterclaim involving any matter whatsoever arising
out of or in any way connected with this Lease, the relationship between
Landlord and Tenant, Tenant's use or occupancy of the Buildings, the right to
any statutory relief or remedy, or any claim or injury or damage.


30.15 Financial Reporting. Tenant shall deliver to Landlord and Landlord's
mortgagee (of which Tenant has notice):


(i) Quarterly Statements. Within sixty (60) days after the end of each quarterly
fiscal period in each fiscal year of the Tenant during the Term (other than the
last quarterly fiscal period of each such fiscal year), a copy of:


(A) the consolidated balance sheet of the Tenant and its subsidiaries as of the
end of such quarter, and


(B) the consolidated statements of income, changes in shareholders' equity and
cash flows of Tenant and its subsidiaries, for such quarter, setting forth in
each case in comparative form the figures of the corresponding periods in the
previous fiscal year, all in reasonable detail, prepared in accordance with
generally accepted accounting principles ("GAAP") or in accordance with
international financial reporting standards established by the International
Accounting Standards Board ("IFRS"), in either case, applied on a consistent
basis with respect to Tenant, and applicable to quarterly financial statements
generally, accompanied by a letter from the chief financial officer of Tenant
confirming that to the best of Tenant's information and belief the financial
statements provided fairly present, in all material respects, the consolidated
financial position of the Tenant and its subsidiaries and their consolidated
results of operations and cash flows for the fiscal quarter.


(ii) Annual Statements. Within one hundred twenty (120) days of the end of each
fiscal year of the Tenant during the Term, a copy of:


         (A) the consolidated balance sheet of the Tenant and its subsidiaries
as of the end of such year, and


(B) consolidated statements of income, changes in shareholders' equity and cash
flows of the Tenant and its subsidiaries, for such year, setting forth in each
case in



--------------------------------------------------------------------------------



comparative form the figures for the previous fiscal year, all in reasonable
detail, prepared in accordance with GAAP or in accordance with IFRS, in either
case, applied on a consistent basis with respect to Tenant and accompanied by a
letter from the chief financial officer of the Tenant confirming that to the
best of Tenant's information and belief the financial statements provided fairly
present, in all material respects, the consolidated financial position of the
Tenant and its subsidiaries and their consolidated results of operations and
cash flows for the fiscal year.


[Remainder of page intentionally left blank]





















































































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Lease to be duly
executed and delivered as of the day and year first above written.


WITNESSES:     


Witness: /s/Connie L. Campbell
Print Name: Connie L. Campbell
Witness: /s/ Helen Edenfield
Print Name: Helen Edenfield


LANDLORD:
SEAGATE ALICO I, LLC, a Florida limited liability company
By: /s/Matthew Price
Print Name: Matthew Price
Its: Manager




WITNESSES:
Witness: /s/Helen Edenfield
Print Name: Helen Edenfield
Witness: /s/Sherry Terzian
Print Name: Sherry Terzian


TENANT:
NEOGENOMICS LABORATORIES, INC., a Florida Corporation
By: /s/Douglas M. VanOort
Douglas M. VanOort, CEO














































--------------------------------------------------------------------------------



EXHIBIT A
DESCRIPTION OF THE LAND


The Land will consist of a portion of Tracts B and C, Florida Gulf Coast
Business Center, according to the plat thereof as recorded under ORI No.
2018000283444, Public Records of Lee County, Florida, as generally depicted on
the Site Plan attached as Exhibit B, below. A legal description of the Land will
be prepared by Landlord at such time as the final site plan is approved, and the
Re-Plat has been recorded.
























































































--------------------------------------------------------------------------------



EXHIBIT B
SITE PLAN



































































































--------------------------------------------------------------------------------



EXHIBIT C
PERMITTED ENCUMBRANCES


Declaration of Easements, Covenants and Operation Obligations recorded under ORI
No. 2018000112353 and ORI No. 2018000283447, as further amended, all of the
Public Records of Lee County, Florida


Declaration of Covenants and Restrictions of The North Alico Property Owners'
Association as recorded under ORI No. 2005000065896, as amended and/or
supplemented under ORI No. 2008000213922, ORI No. 2008000213924, ORI No.
2008000234500, ORI No. 2009000002723, as further amended, all of the Public
Records of Lee County, Florida


Dedications, easements and other matters as set forth and shown on the Plat of
Florida Gulf Coast Business Center as recorded under ORI No. 2018000028344,
Public Records of Lee County, Florida.


Reservation of undivided 1/2 interest in and to all oil, gas, phosphates below
150 feet in deed recorded in Official Records Book 1234, page 998, Public
Records of Lee County, Florida


Deed of Conservation Easement granted in favor of North Alico Property Owners'
Association, Inc. as recorded under ORI No. 2007000123331, Public Records of Lee
County, Florida.


Notice of Temporary Median Opening as recorded under ORI No. 2007000339852,
Public Records of Lee County, Florida


Grant of Public Utility Easement and Right to Convey Utility and Service
Provider Easements recorded under ORI No. 2018000191544, Public Records of Lee
County, Florida


Access Easement by and between Paul H. Freeman, Trustee and Seagate Alico I,
LLC, a Florida limited liability company as recorded under ORI No. Public
Records of Lee County, Florida


Billboard lease/easement to be reserved by the Seller pursuant to the Purchase
Agreement.
The I-75 signage easement to be reserved by the Seller pursuant to the Purchase
Agreement.
The Re-Plat, which must be recorded prior Landlord closing on the Land under the
Purchase Agreement.


Any dedications/easements required by any gov't agency in order to obtain
permits for and complete Landlord's Work.


A development density and use restriction to be included in the deed from Seller
to Landlord (or created by separate instrument in conjunction with Landlord
closing on the Land, which will provide that the Land may be developed with one
or more buildings containing, in the aggregate, up to (but not more than)
150,000 gross square feet of commercial space, up to 100,000 square feet of
which may be developed as general office space and the balance of which shall be
developed and used as laboratory, warehouse and/or industrial use (as defined in
the Lee County zoning code).















--------------------------------------------------------------------------------



EXHIBIT D


CERTIFICATE OF DELIVERY DATE, RENT COMMENCEMENT DATE, END OF LEASE TERM, AND
RENTABLE SQUARE FOOTAGE OF BUILDINGS


Pursuant to the Lease between SEAGATE ALICO I, LLC, a Florida limited liability
company, as Landlord, and NEOGENOMIC LABORATORIES, INC., a Florida corporation,
as Tenant, dated ______, 2019 (the "Lease"), Landlord and Tenant confirm that
Landlord has delivered possession of the Buildings in accordance with the terms
of the Lease, as of the day of _______,20_, and that such date shall be the
Delivery Date for purposes of the Lease, the Rent Commencement Date is _______,
and the Termination Date of the Initial Term is _______. The total Rentable Area
of the Buildings ________.




LANDLORD:
SEAGATE ALICO I, LLC
By:
Name:
Title:


TENANT:
NEOGENOMICS LABORATORIES, INC.
By:
Name:
Title:

















































--------------------------------------------------------------------------------



EXHIBIT E
BASE RENT


1. Annual Base Rent for the 1st Lease Year (with a pro-rated increase if the 1st
Lease Year is more than 12 months long) shall be seven and 751100th percent
(7.75%) of the actual Total Project Costs paid for by Landlord (either with cash
equity or debt financing) (but the actual Total Project Costs used to calculate
such rent shall not exceed the Total Cost Cap, as defined below). The "Total
Project Costs" shall mean and refer to all costs and expenses incurred by
Landlord in acquiring the Land, developing the Land and designing and
constructing the Buildings and all other portions of the Landlord's Work, which
shall include, without limitation: (i) the Total Land Costs (which includes due
diligence and closing costs), (ii) Total Building Costs (which include
permitting fees, a 5% general contractors fee for the site-work and
infrastructure work to be performed by Seagate, a 4% general contractors fee for
the vertical construction of the Buildings (including the Tenant Improvements),
a 1% construction management fee, a 5% developer fee (paid on total Land Costs
and Building Cost), architectural fees, builders risk and liability insurance),
Total Development and Impact Fees (including utility tap-in and connection
fees), (iv) Total Soft Costs (which includes, without limitation, architectural
and engineering fees, legal fees, real estate taxes, loan fees, commitment fees
and all other loan fees and costs charged by the acquisition and/or construction
lender(s)), (v) the $30,000.00 lift station reimbursement fee that Landlord must
pay the Seller under the Purchase Agreement, (vi) a Tenant Improvement Allowance
equal to $33.00 per gross square foot for the main office building and $30.00
per gross square foot of the laboratory Building, and (vii) leasing commissions
payable by Landlord and arising out of this Lease. Landlord's and Seagates's
books and records evidencing the Total Project Costs shall be subject to the
review of Tenant, upon reasonable advance request; it being the parties'
expectations that the construction of the Project be conducted in an 'open-book'
manner with respect to all costs and expenses. For the avoidance of doubt, for
purposes of calculating the Annual Base Rent for the 1st Lease Year, the
following amounts shall not be included in "Total Project Costs paid for by
Landlord": (a)any portions of the Shared Infrastructure Work for which Landlord
receives reimbursement from Seller, and (b) any portions of the Total Project
Costs paid for with the Tenant's Base Contribution and any other costs or
expenses paid for with Tenant's Share Funds (as defined in the Development
Agreement).


2.  For illustrative purposes: Schedule 2 of the Development Agreement, sets
forth Landlord's estimated Project Budget for the Total Project Costs, and
reflects Landlord's estimate of Total Project Costs of $42,967,033 (the "Total
Cost Cap") which, after deducting Tenant's Base Contribution of $25,000,000,
reflects that the Total Project Costs paid for by Landlord being $17,967,033
($9,174,361 for the office building and $8,792,672 for the lab building) [for
example calculation purposes only, if the actual Total Project Costs paid for by
the Landlord (either with cash equity and/or debt financing) are $17,967,033,
then the Annual Base Rent for the first Lease Year (as adjusted pursuant to
Section 4 of this Exhibit "E") shall be $1.392.445.06.


3. On the first day of Lease Years 2 through 20 the Annual Base Rent shall be
increased by two percent (2%) of the Annual Base Rent of the immediately
preceding Lease Year.


4. Landlord and Tenant agree, that for purposes of calculating Base Rent for the
1st Lease Year:


a. The Total Cost Cap shall not be increased except as permitted by sub-section
4(b), immediately, below.


b. the Total Cost Cap shall automatically be increased by: 
i. the cost to Landlord of all tenant-requested change orders (it also being
acknowledged that all tenant-requested change orders shall include a 4% builder
fee charged by Landlord's contractor and a 1% construction management fee
charged by Seagate);




--------------------------------------------------------------------------------



ii. Subject to sub-section 4(c), below, the additional costs incurred by
Landlord as a result of: uninsured casualty losses, labor and/or material
shortages caused by named storms, delays caused by named storms, tariffs, and/or
events constituting force majeure under Florida law (collectively, "Unexpected
Costs");
iii. Additional costs incurred by Landlord as a result of a Tenant Delay; and
iv. additional costs incurred by Landlord as a result of Tenant's failure to
comply with the terms of this Lease, or additional costs resulting from damage
to the Work caused by Tenant, its employees, agents and/or contractors.
v. Cost increases related to any components of the Landlord's Work for which
final plans and specifications (approved by all requisite private parties) were
not available as of July 1st, 2019.


(c) For additional clarity, it is agreed that additional costs incurred by
Landlord (if any), for which Landlord is entitled to increase the Total Cost Cap
under sub­ Section 4(b), immediately above, will not necessarily be required to
be paid for "out-of-pocket" by Tenant at the time such costs are incurred (such
additional costs may, at Landlord's election, be incurred and paid by Landlord
if Landlord determines that such additional costs can be absorbed by off-setting
saving or other budget contingencies); however, such additional costs will be
included in the actual Total Project Costs and, consequently, will result in an
increase in the amount of Minimum Rent payable by Tenant hereunder. On the other
hand, if Tenant requests a change order that increases the Total Project Costs
and cannot (in Landlord's sole discretion) be absorbed by any contingency line
item in the Project Budget (meaning that Tenant would be obligated to pay
Landlord for .the cost increase associated with such change order, at the time
the change order is executed), then the costs of such change order will not be
included in the final calculation of Total Project Costs (as such costs were
incurred and paid for by Tenant, not the Landlord).


Savings realized by Landlord on the Total Project Costs will reduce the Base
Rent for Lease Year 1. However, for the avoidance of doubt, it is acknowledged
and agreed that savings realized on one or more components of the Total Project
Costs may be used to off-set cost­ overruns on other components or aspects of
the Total Project Costs [in other words, a savings on one or more components of
the Project will only reduce the Minimum Rent for Lease Year 1 to the extent
that total savings (if any) on various components of the Project exceed the
aggregate cost overruns (if any) on any other component(s) of the Project.]
Landlord shall provide Tenant a complete accounting of the actual Total Project
Costs prior to the final calculation of the Annual Base Rent for the First Lease
Year. Provided, however, that if, for any reason, Landlord is unable to prepare
a final accounting of the Total Project Costs to Tenant prior to the Rent
Commencement Date, then Landlord's good-faith estimate shall be used to
calculate an estimated Base Rent payment, and Tenant shall pay Base Rent to
Landlord in accordance with the Lease and based upon Landlord's good-faith
estimate until such time as the Total Project Costs can be calculated (with
Landlord and Tenant cooperating in good faith to perform a final Base Rent
calculation for Lease Year 1 as soon as reasonably possible after the Rent
Commencement Date; with the party that owes additional rent (or a refund of
rent) remitting payment of such "true-up" to the other by no later than fifteen
(15) days after such final calculation is made.



















--------------------------------------------------------------------------------



EXHIBIT F
DEVELOPMENT AGREEMENT



